In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Kent, J.), entered August 25, 1999, which granted the mother’s objections to an order of the same court (Rodriguez, H.E.), dated February 2, 1999, granting his application for downward modification of his child support obligation, denied his application, and remitted the matter to the Hearing Examiner for a recalculation of arrears owed.
Ordered that the order is affirmed, with costs.
Under the circumstances, the Family Court properly granted the mother’s objections to the Hearing Examiner’s determination (see, Cymes v Cymes, 235 AD2d 312; Matter of Nankervis v Nankervis, 174 AD2d 674; Matter of McCarthy v Braiman, 125 AD2d 572). Krausman, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.